DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 5, 8-10, 12, 13, 30, 31, 33, 34, 36 and 39 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and coBntents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-10, 12-13, 30, 31, 33, 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Senaydin (WO2012173579) in view of Bodary (US 5121877), Blanchard (US 20090261092), Overholt (US 6409041), Jackson ("Growing to Retailing, A Global Perspective Australia's Position”), Raudalus (US 5556658) and Dowd (US 20100147840). 
Regarding claim 1, Senaydin teaches an arrangement of plastic shipping containers (see figure 9; see at least, page 6, line 17; page 7, line 15; figure 9, item 50 - “wooden or plastic case…”).  The arrangement comprises a pallet (figure 9, item 20, 30) having a top surface having a pallet length of about 48 inches and a pallet width of about 40 inches (see page 8, lines 14-16).  
Senaydin further teaches eight layers of plastic shipping containers, (see figure 9, which shows 8 tiers).  
Regarding the limitation of, “each container having a container length and a container width, the containers in each layer arranged in two rows, with each row having three of the containers, each of the six containers having its container width extend in the direction of the rows and in the direction of the pallet width and having its container length extend in the direction of the pallet length, each of the containers having an exterior length that is about 24 inches, an exterior width that is about 13 inches, and an exterior height that is about 9.66 inches, a first of the eight layers disposed on the top surface of the pallet and seven of the eight layers arranged above the first layer,” it is noted that Senaydin teaches on page 8, that the dimensions of each container can be 23.62 x 13.11 inches (see the table: 600 x 333 mm).  For the above dimensions, the quantity per layer is shown as six.  It would thus have been obvious to one having 
Claim 1 differs in reciting that the height of each container is about 9.66 inches and bananas in each container having a weight of about 40 pounds, the bananas disposed in a configuration consisting of three lines of bananas, the bananas having their crowns facing down.
Regarding bananas in each container, Senaydin is seen to be generic to any type of fruit, where the fruit continue to breath post-harvest (see page 1, line 10-11) and which require circulation of air for maintaining freshness, for example (see page 2).
While Senaydin is not specific to bananas, Bodary clearly evidences that it has been conventional to package bananas on a pallet having eight tiers of containers (see figure 1-1B and column 5, lines 16-21).  Blanchard further evidences that it has been desirable to provide similar stacking and ventilation of containers for the purpose of packaging and transporting bananas (see paragraph 2, 14, 16; figure 18).  This is similar to Senaydin.  Overholt ‘041 further evidences that it has been conventional for containers for bananas to have a length of 23.62 in (600mm) and a width of 13.11 inches (333 mm) (see column 6, lines 58-67).  
Therefore, to modify Senaydin and to package bananas in Senaydin’s containers when Senaydin is not limiting regarding the particular fruit in the containers, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or 
Regarding placing about 40 pounds of bananas in a configuration consisting of three lines of bananas with their crowns facing down, it is noted that Jackson teaches that the containers can be 40 pound containers (see page 30, first bullet) and where bananas in the containers can have a configuration consisting of three lines of bananas with the crowns facing down (see figure 7 on page 31).  While this figure shows 17kg (37.5lbs), the difference between 37.5 lbs. and 40 lbs.  is so close that it the difference between the two weights is seen to be prima facie obvious.  In any case, Raudalus has only been relied on as further evidence that when packaging bananas in containers that are to be stacked on a pallet (see column 10, lines 25-28) that it has been conventional for the containers to contain 40 pounds of bananas (see column 10, lines 66 to column 11, lines 1).
Since Senaydin is teachings a similar concept of stacking containers onto a pallet, where the containers hold respiring fruit, to thus modify the combination and to position 40 pounds of bananas as a three-row configuration with their crowns facing down within the containers would have been obvious to one having ordinary skill in the art, based on conventional arrangements for how bananas can be positioned within the containers and based on conventional quantities of bananas within the containers.  Further regarding the quantity of bananas, it would have been reasonable for one having ordinary skill in the art to conclude that that Senaydin’s length and width dimensions can hold 40 pounds of bananas, as Senaydin’s dimensions are similar to that of Applicant.
The above combination is silent regarding the specific height of the containers being about 9.66 inches.
However, it is noted that Blanchard teaches that a conventional external height of the containers can be between 8.5-10.5 inches, thus encompassing the claimed height of “about 9.66 inches.”  On paragraph 20, Blanchard further teaches an external height of 9.66 inches (paragraph 20).   Additionally, Overholt ‘041 teaches that it has been conventional for containers for bananas to have a length of 23.62 in (600mm) and a width of 13.11 inches (333 mm) and a height of 8.5in (216mm) but which can be routinely modified (see column 6, lines 58-67).  Dowd further teaches containers for bananas having a height of about 9.81 inches (see figure 6, 9 inches tall + each tray 12 having a thickness of 0.31 inches and the feet 64, 65 being 0.19 inches – paragraph 29).  In view of the art teaching that the height of the containers can vary, and in view of about 9.66 inches being a conventional height to the containers, to thus modify the combination and to use a similar height for the container would have been obvious to one having ordinary skill in the art, as a matter of design and proportions, for ensuring that the bananas were contained within the bounds of the container.
Regarding claim 5, Senaydin clearly teaches the containers comprise a base, two endwalls and two sidewalls.  
Regarding each of the endwalls and sidewalls being movably connected to the base, the claim differs from Senaydin in this regard.  
However, Blanchard further teaches that each of the endwalls and each of the sidewalls being movably connected to the base, each of the sidewalls are detachably coupled to the two endwalls to allow the container to assume an erected configuration 
To thus modify Senaydin’s plastic containers to have movable sidewalls and endwalls and where the sidewalls are connected to the end walls in an erected configuration and where the container can have a folded down configuration where all the walls are folded down, would have been obvious to one having ordinary skill in the art, for the purpose of providing space efficient storage of Senaydin’s containers when not in use.
Regarding claim 8, in view of Blanchard, the combination teaches the use of a plurality of hinges to connect the base to the sidewalls and end walls (see figures 2-6 and paragraph 7 of Blanchard). 
Regarding claims 9-10, Senaydin appears to show the sidewall vent openings as aligned (see Figures 7-9, item 51-53).  Nonetheless, in view of the Blanchard, it would have been obvious to one having ordinary skill in the art that to have vent holes in the containers of Senaydin to be substantially or completely aligned with some of the vent holes in the sidewalls of one other container for providing the requisite circulation and ventilation (see paragraph 23 of Blanchard).  
To thus modify Senaydin who also desires air circulation, and to have the vent holes in the sidewalls or end walls align with at least one other container, would have been obvious to one having ordinary skill in the art for ensuring that the requisite air circulation through the entirety of the stack.
Regarding claim 12, Blanchard teaches the shipping containers have a substantially flat and smooth interior and exterior floor (see figure 15). 
Modification of Senaydin’s containers to have a substantially flat and smoot interior and exterior floor would thus have been an obvious matter of engineering and/or design. 
Further regarding claim 13, it is noted that since Senaydin teaches that the containers are plastic, that it would have been obvious to one having ordinary skill in the art that this would have included using thermoplastic materials.  Nonetheless, Overholt ‘041 teaches that the container can be made of plastic or polymeric material by injection molding or other plastic molding processes (see Overholt ‘041, column 3, lines 54-57).  As such, to use known plastics such as thermoplastics or resins would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design choice.
Regarding claim 30, the combination as discussed above with respect to claims 1 and 5 is incorporated herein and teaches a shipping container for bananas comprising a base, two endwalls and two sidewalls that are moveably coupled to the base.  The combination as applied to claim 5 above teaches that the container is able to assume an erected configuration in which the sidewalls and endwalls are upright and a folded-down configuration in which the sidewalls and endwalls are all folded down, as already discussed above (see also the figures).
Regarding the container being a plastic container Senaydin been relied on as already discussed above, with respect to claim 1, to teach similar containers being made from plastic.
Regarding the length, width and height dimensions of each container and the container having bananas in the container having a weight of about 40 pounds and being disposed in a three-line configuration, the combination and reasons for modification as applied to claim 1 has been incorporated herein to teach these same limitations.
Regarding claim 31, in view of Blanchard, the combination teaches that each endwall is coupled to the sidewall and can be detached therefrom for folding (see paragraph 66).
To thus modify Senaydin’s plastic containers to have the endwalls and sidewalls be detachable and foldable would have been obvious to one having ordinary skill in the art for compact storage.
Regarding claim 33, in view of Blanchard as already discussed above with respect to claims 5 and 30, the combination teaches using hinges to couple the sidewalls and endwalls to the base (see paragraph 66). 
Regarding claim 34, in view of Senaydin (figure 9) and figure 12 of Blanchard the combination teaches a plurality of vent holes in each of the sidewalls. 
Regarding claim 36, in view of Blanchard the combination teaches that the container has a substantially flat and smooth interior and exterior floor (see figure 17).
Modification of Senaydin’s containers to have a substantially flat and smoot interior and exterior floor would thus have been an obvious matter of engineering and/or design. 
Regarding claim 39, in view of Jackson, the combination teaches the three lines of bananas pile a maximum of two clusters high.

Response to Arguments
On page 10 of the response, Applicant urges that the results of any particular effort were unpredictable due to complex interaction between a container and the bananas contained therein, in particular when packed in a dense arrangement of containers as needed to achieve equivalent capacity to conventional corrugated container arrangement.
It is noted however, that there is not seen to be any specificity as to the particulars of the containers, aside from the container dimensions, that would have differed from the container structure taught by the prior art combination.   The combination is seen to suggest the dimensions of the containers.

On page 12 of the response, Applicant urges that the Bodary, Jackson and Raudalaus references merely illustrate the problem that is to be addressed by the present invention.  Applicant urges that the information regarding designs and carrying capacity of corrugated cardboard containers, as disclosed by these references does not inform one of ordinary skill in the art, when designing a plastic container and review of art directed to corrugated cardboard containers leaves one of ordinary skill no wiser regarding performance of a plastic container.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that while Bodary, Jackson and Raudalus discuss cardboard based containers, these references have not been relied on to teach the specific materials of each container.  Rather, these references evidence that it has been notoriously conventional to use a plastic containers (see figure 9; see at least, page 6, line 17; page 7, line 15-18; figure 9, item 50 - “wooden or plastic case…”).   Therefore, Senaydin teaches a stack of reusable plastic containers in a similar arrangement as claimed, having a similar footprint and open to any type of respiring fruit.  Bodary already evidences that an eight tier stack on a pallet has been recognized to be used for packaging bananas, Blanchard teaches a stack of containers for bananas, and Overholt ‘041 further evidences that plastic containers having a similar footprint to Senaydin (‘041 column 6, lines 58-67) have been recognized in the art to be used for packaging bananas in a stacked configuration (see at least, column 1, lines 54-57).  Because Senaydin teaches an eight tier stack using either cardboard or plastic containers, while being generic to the food; one having ordinary skill in the art would have been motivated to look to the prior art for foods that can be palletized, such as the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Further on pages 12-13 of the response, Applicant urges that Blanchard only uses known dimensions for plastic containers and not the claimed dimensions; and Overholt ‘041 does not provide any reason for modifying the dimensions of the conventional corrugated container.  Applicant also urges that while Overholt ‘041 might teach a common footprint, Overholt ‘041 does not teach the claimed height and the statement of stacking upwards of 10 layers of containers establishes an objective other than using the containers to ship the same quantity of bananas as a corrugated container system.
These arguments are not seen to be sufficient to overcome the rejection.  It is noted that while Blanchard might teach conventional dimensions, Blanchard clearly 

Further on page 13 of the response, Applicant urges that Senaydin’s disclosure of a fan module would introduce substantial uncertainties as to whether such a fan module can be successfully used with bananas and very likely would not be usable with bananas due to uneven and excessive cooling of bananas, while also frustrating the goal of achieving a solution to the problem of shipping the same quantity of bananas in the same space as corrugated containers.
These urgings are not seen to be sufficient to overcome the rejection.  There is not seen to be any evidence that the presence of Senaydin’s fan module would have prevented the packaging of bananas within the containers.  It is further noted that Senaydin’s fan module has been taught to be useful for facilitating circulation; and the prior art also recognized the need for requisite circulation for maintaining banana quality (see at least, Blanchard paragraph 17, 91; Overholt ‘041 column 3, lines 46-47, 63-65; column 5, lines 12-18).

On page 14 of the response, Applicant urges that while Senaydin is concerned with perishable products, there is no mention of bananas or substitution of RPC for corrugated boxes when shipping bananas.
These urgings are not seen to be sufficient for the reasons already presented above.  It is further noted however, that Senaydin recognized the use of both corrugated cardboard containers on a pallet, as well as reusable plastic containers (see page 12, line 18 - “corrugated cardboard boxes” page 6, “50 Wooden or Plastic Case or Corrugated Cardboard Box”; page 7, line 15-19 -“cardboard… plastic chests.. plastic shipping crates”); both for the purpose of packaging respiring fruit.

Further on page 14 of the response, Applicant urges that since Senaydin is not seen to be limiting as to the packaging of bananas, to thus modify Senaydin to package bananas would require hindsight reconstruction of Applicant’s invention.
These urgings are not seen to be sufficient for the reasons discussed above.  That is, as Senaydin is generic to the type of respiring fruit, Senaydin could be construed as being open to any type of respiring fruit.  Nonetheless, in view of the secondary teachings, as discussed above, it would have been obvious one having ordinary skill in the art that the prior art uses a similar concept of palletizing containers containing bananas within containers, and where such containers can be plastic containers.  Overholt ‘041 for instance, teaches plastic shipping containers having the same footprint as Senaydin’s containers and where such containers have been used for packaging bananas.  To thus modify Senaydin to package bananas within the containers would have been obvious to one having ordinary skill in the art, based on and where such containers allow for ventilation there-through.

Further on page 14 of the response, Applicant urges that it would be improper to modify Senaydin with bananas while omitting Senaydin’s air circulation module.
It is noted however, that the rejection does not rely on removing Senaydin’s air circulation module.  Rather, as the art already desired for stacked containers of bananas to have ventilation and/or circulation, this would provide further motivation to use Senaydin’s containers, as Senaydin also teaches improved circulation/ventilation through the stack of containers.

On page 15 of the response, Applicant urges that Bodary is exclusively directed to shipment of bananas in corrugated containers, and such a disclosure does not inform a designer of plastic containers because the dynamics of stacked plastic containers filled with bananas are very different than the dynamics of stacked corrugated containers filled with bananas due to the stiffness of the plastic and own to plastic tending to damage bananas.
These urgings are not seen to be sufficient for the reasons already discussed above.  It is noted that Senaydin already teaches the use of both corrugated cardboard containers, as well as plastic containers, and where each container can have a footprint similar to that which has been claimed.  The art also teaches footprints for plastic containers similar to that of Senaydin for packaging bananas (see Overholt ‘041).   Bodary’s teachings have only been relied on as evidence that it has been known in the 

Further on page 15 of the response, Applicant urges that it is not clear as to what the stacking of Blanchard as shown in figure 18 is similar to, because Blanchard only shows a stack of four containers.
It is noted however, that the reference has been relied on to teach that it has been known to provide stacking of plastic containers that have bananas packaged therein.  While figure 18 might only show four stacked containers, it is not seen that Blanchard is limiting to only the stacking arrangement as shown in figure 18 (see paragraph 92 - “multiple stacked and adjacent containers”; paragraph 93).

Further on page 16 of the response, Applicant urges that Overholt ‘041 has a difference in height such that it is not seen that 40 pounds of bananas could be packaged in Overholt 041’s containers without an unacceptable high pack damage of bananas.
However, Overholt ‘041 also teaches on column 6, lines 58-67 that the height can be routinely modified and therefore is not limiting to the disclosed height of 8.5 inches.  In this regard, Blanchard evidences containers for bananas, which can have a height of 8.5-10.5 inches (see paragraph 20), such as 9.66 inches.  Dowd further 

Further on pages 16-17 of the response, Applicant urges that because Senaydin does not disclose an amount of bananas or an arrangement of bananas, there is no suggestion to modify Senaydin in view of Overholt ‘041’s teachings.
These urgings are not seen to be sufficient for the reasons discussed above.  Specifically, it is noted that the prior art recognized using plastic containers for shipping bananas and where the height of the containers have been routinely varied between 8.5-10.5 inches, as taught by Blanchard.  Dowd evidences plastic containers also having a height of about 9.66 inches and which contains 40 lbs of bananas (paragraph 32).  Therefore, it would have been obvious to one having ordinary skill in the art to modify Senaydin’s containers, which are not specific as to a particular height, and to use known heights taught by the prior art, for the recognized purpose of ensuring that the bananas were contained within the bounds of the container - especially as it would have been obvious to one having ordinary skill in the art that bananas extending beyond the bounds of the container would have prevented the stacking of the containers without contact between adjacent container and the bananas.
On page 17 of the response, Applicant urges that Jackson and Raudalus discuss shipping in corrugated containers; and packaging in corrugated containers have a different dynamic than stacked plastic containers, due to the stiffness of plastic and owing to the plastics tendency to damage relatively delicate fruit such as bananas.
These urgings have been considered but are not seen to be sufficient in view of the remarks already presented above.  It is further noted that the stiffness of the plastic is not discussed in the claims.  It is further noted that the art clearly evidences using plastic containers for packaging bananas, such as suggested by Blanchard and the art also recognized packaging 40 pounds of bananas in containers, the bananas in three rows and having their crowns facing down.  While Jackson and Raudalus might be directed to corrugated containers, it is noted that Senaydin is open to either corrugated or plastic containers.   Therefore, it would have been obvious to one having ordinary skill in the art to similarly package bananas within plastic containers in similar quantities and arrangement, because this has been the conventional expedient for how one of ordinary skill in the art would palletize bananas for shipment.   

On page 18 of the response Applicant urges that Blanchard’s teaching of modifying the height would not be applicable to the combination especially because Blanchard does not teach length and width dimensions as set forth in Senaydin.
It is noted however, that Blanchard teaches that it would have been obvious to one having ordinary skill in the art that the height of the container can clearly be modified for the purpose of containing the bananas within the bounds of each container.  That is, while Overholt ‘041 teaches similar length and width and a shorter height, 

On page 19 of the response, Applicant presents similar arguments with respect to the Down reference.  However, these arguments are not seen to be sufficient for the reasons already discussed above. 

On page 21 of the response, Applicant urges that Senaydin does not disclose eight layers of plastic shipping containers disposed on the top surface of a pallet.

This urgings is not seen to be sufficient, as Senaydin clearly shows a pallet, where a top surface thereof has shipping containers thereon.    As the fan module 10 is mounted onto the pallet, the fan module can be construed as being part of the pallet, such that a top surface of the pallet has containers thereon.  It is further noted however, that Senaydin teaches on page 12, lines 3-4, that the fan module can be placed over and under the boxes as shown but can also be placed solo on top of the boxes, thus further suggesting the stacked boxes on a top surface of the pallet.

 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792